Citation Nr: 0507184	
Decision Date: 03/14/05    Archive Date: 03/21/05	

DOCKET NO.  00-07 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969, with service in the Republic of Vietnam from November 
1968 to December 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In correspondence of September 2004, the veteran indicated 
that he wished to withdraw his claim for service connection 
for acute and subacute neuropathy secondary to herbicide 
exposure.  Accordingly, the sole issue remaining before the 
Board is that of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder.  

The Board notes that, in a decision of February 1989, the RO 
denied entitlement to service connection for post-traumatic 
stress disorder.  That decision has now become final.  Since 
the time of the February 1989 decision, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence new, but not material, and 
the current appeal ensued.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.



REMAND

A review of the claims folder reveals that, in correspondence 
of January 2005, the veteran requested a videoconference 
hearing before a Veterans Law Judge.  To date, the veteran 
has not withdrawn that request for a videoconference hearing.  
Under the circumstances, the veteran must be given an 
opportunity to present testimony before a Veterans Law Judge 
prior to a final adjudication of his claim. 

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
schedule the veteran for a personal 
hearing before a Veterans Law Judge of 
the Board via videoconference at the 
local office.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


